          Case 1:21-cv-02655-LGS Document 14 Filed 03/31/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GLOBAL GAMING PHILIPPINES, LLC,

                Plaintiff,

        vs.                                                        21 Cv. 2655 (LGS)

 ENRIQUE K. RAZON, JR.;
 BLOOMBERRY RESORTS AND HOTELS
 INC.; SURESTE PROPERTIES, INC.;
 COLLINGWOOD OIL & GAS HOLDINGS,
 LLC; COLLINGWOOD USA, INC.;
 COLLINGWOOD BROOKSHIRE USA,
 INC.; COLLINGWOOD APPALACHIAN
 MINERALS, LLC; ASIA ARROW
 LIMITED; RIZOLINA LLC; ENSARA LLC;
 NOZAR LLC; BOWERY BAY LLC;
 CAMPANILLA LLC; FESARA LLC; AND
 11 ESSEX STREET REALTY LLC,

                Defendants.



      [PROPOSED] ORDER TO SHOW CAUSE FOR ORDER RESTRAINING
      REMOVAL OF ASSET OF DEBTOR PURSUANT TO FED. R. CIV. P. 64
       Upon reading and filing Plaintiff Global Gaming Philippines LLC’s Complaint, the

exhibits attached thereto, Plaintiff’s accompanying Memorandum of Law in support of a

temporary restraining order pursuant to Federal Rule of Civil Procedure 64, the

Declarations of Jason P.W. Halperin and Daniel H. Weiner, and the exhibits annexed

thereto, and with no prior application for this relief having been sought, it is hereby:

       ORDERED that Defendants Bloomberry Resorts and Hotels Inc. (“BRHI”) and

Sureste Properties, Inc. (“Sureste”), or their attorneys, and each of their respective officers,

directors, managers, employees, owners, affiliates, attorneys, agents, and servants, including but

not limited to Enrique K. Razon, Jr.; and all those acting in concert or participation with any of

the foregoing who receive notice of this Order by personal service, mail, email, facsimile

transmission, or otherwise, including but not limited to any pilots, flight crew members, aviation

vendors, or service providers (collectively, the “Restrained Parties”) be present and show cause

before this Court, at the Thurgood Marshall Courthouse located at 40 Foley Square, New
          Case 1:21-cv-02655-LGS Document 14 Filed 03/31/21 Page 2 of 4




York, New York on ___ day of April 2021 at _____ o’clock, or as soon thereafter as

counsel can be heard, why an order should not be issued herein, and upon good cause

shown, granting:

        (1)     The Restrained Parties are prohibited and ordered to refrain from, directly or

indirectly, transferring, moving, using, interfering with or otherwise changing the location of

BRHI’s Gulfstream 450, tail number N818KE (the “Wyoming Gulfstream”) from Newark

International Airport, or taking any steps to facilitate, request, direct or allow its transfer,

movement, use, interference with or change of location from Newark International Airport,

unless and until otherwise ordered by this Court or except as contemplated in paragraph 3 below.

        (2)     The Restrained Parties are further prohibited and ordered to refrain from, directly

or indirectly, selling, transferring, pledging, assigning, liquidating, setting off, hypothecating, or

otherwise encumbering or disposing of the Wyoming Gulfstream or any portion thereof, or

taking any steps to in any way impair, abridge, modify, relinquish, waive or amend BRHI’s

rights, interests, ownership, and possession of, in and to the Wyoming Gulfstream.

        (3)     Nothing in this order shall be construed to prevent movement of the Wyoming

Gulfstream within the United States to provide for efficient and safekeeping of the Wyoming

Gulfstream while this Order is in effect, so long as such movement is (i) done in a manner and

under circumstances agreed to in writing with Plaintiff and the U.S. Marshal, and (ii) coordinated

with and overseen by the U.S. Marshal, including the continued possession by the U.S. Marshal

of the flight logs and avionics before and after movement of the Wyoming Gulfstream.

        (4)     In the event that the Wyoming Gulfstream has been moved from Newark

International Airport between the time BRHI, Sureste, or Enrique K. Razon, Jr. first receive

notice of Plaintiff’s Motion for Order Restraining Defendants from Removal, Transfer or Other

Dissipation of Mobile Asset Pending Turnover and the time this Order is issued, the Restrained

Parties are hereby ordered to return the Wyoming Gulfstream to the District and thereafter abide

by the terms of this Order as if it had never been removed.



                                                    2
          Case 1:21-cv-02655-LGS Document 14 Filed 03/31/21 Page 3 of 4




        IT IS FURTHER ORDERED that Defendants’ papers in opposition to the Plaintiff’s

moving papers, if any, shall be served on Plaintiff’s counsel by email and by overnight mail at

the address identified in Plaintiff’s papers before April _____, 2021, and Plaintiff’s reply papers,

if any shall be served by email and by overnight mail on or before April _____, 2021.

        IT IS FURTHER ORDERED that pending the determination of Plaintiff’s motion

pursuant to Rule 64 is heard:

        (1)     The Restrained Parties are temporarily prohibited and ordered to refrain from,

directly or indirectly, transferring, moving, using, interfering with or otherwise changing the

location of BRHI’s Gulfstream 450, tail number N818KE (the “Wyoming Gulfstream”) from

Newark International Airport, or taking any steps to facilitate, request, direct or allow its transfer,

movement, use, interference with or change of location from Newark International Airport,

unless and until otherwise ordered by this Court or except as contemplated in paragraph 3 below.

        (2)     The Restrained Parties are further temporarily prohibited and ordered to refrain

from, directly or indirectly, selling, transferring, pledging, assigning, liquidating, setting off,

hypothecating, or otherwise encumbering or disposing of the Wyoming Gulfstream or any

portion thereof, or taking any steps to in any way impair, abridge, modify, relinquish, waive or

amend BRHI’s rights, interests, ownership, and possession of, in and to the Wyoming

Gulfstream.

        (3)     In the event that the Wyoming Gulfstream has been moved from Newark

International Airport between the time BRHI, Sureste, or Enrique K. Razon, Jr. first receive

notice of Plaintiff’s Motion for Order Restraining Defendants from Removal, Transfer or Other

Dissipation of Mobile Asset Pending Turnover and the time this Order is issued, the Restrained

Parties are hereby ordered to return the Wyoming Gulfstream to this District and thereafter abide

by the terms of this Order as if it had never been removed.

        IT IS FURTHER ORDERED that a hearing on Plaintiff’s motion to confirm the

underlying arbitration award against BRHI and Sureste is scheduled to be heard before this Court

on _________, 2021 at ________. Plaintiff is directed to file its motion to confirm the

                                                   3
          Case 1:21-cv-02655-LGS Document 14 Filed 03/31/21 Page 4 of 4




arbitration award on or before _________, 2021, which shall be served on Defendants’ counsel,

if any, by email and by overnight mail. Defendants’ papers in opposition to Plaintiff’s moving

papers, if any, shall be served on Plaintiff’s counsel by email and overnight mail at the address

identified in the Plaintiff’s papers on or before _________, 2021, and Plaintiff’s reply papers, if

any shall be served by email and by overnight mail on or before _________, 2021.


Dated: _________, 2021
       New York, New York

                                    ____________________________________________

                                        THE HONORABLE LORNA G. SCHOFIELD
                                           UNITED STATES DISTRICT JUDGE




                                                 4
